Citation Nr: 1101000	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2008 
for the inclusion of J. D. as the Veteran's spouse.

2.  Whether an overpayment of VA compensation benefits in the 
amount of $4499.00 was properly created.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to November 
1997.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions dated in July 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota 
and Muskogee, Oklahoma.

The Veteran requested a travel Board hearing in her January 2009 
VA Form 9.  In August 2009, the Veteran requested that her August 
2009 Board hearing be rescheduled.  A Veterans Law Judge granted 
the Veteran's motion to reschedule her hearing.  However, the 
Veteran failed to appear at the rescheduled hearing in December 
2010.  As the Veteran has not submitted good cause for failure to 
appear to the hearing, the request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Historically, the Veteran was in receipt of additional VA 
compensation benefits for her dependent spouse, S. L. H.  The RO 
proposed to remove S. L. H. as a dependent spouse and her two 
children effective December 1, 2005, the last date they were able 
to verify dependent status, thereby reducing the Veteran's rate 
of compensation as of the same date.  The RO also sent the 
Veteran a Declaration of Status of Dependents form and requested 
that the Veteran fill it out.  In June 2008, the Veteran returned 
the form indicating that there were no changes as she was still 
married to J. P. D. and the number of children previously 
reported is the same.  Thereafter, in June 2008, the RO removed 
S. L. H. as a dependent spouse effective December 1, 2005, 
thereby reducing the Veteran's rate of compensation as of the 
same date.   In response, the Veteran submitted a completed 
Declaration of Status of Dependents form in June 2008 revealing 
that she divorced S. L. H. in November 2005 and married J. P. D. 
in December 2005.  A July 2008 determination added J. P. D. as a 
dependent spouse effective July 1, 2008 and in a separate letter 
the Veteran was informed of an overpayment in the amount of 
$4,499.  


The Veteran has challenged the effective date of July 1, 2008 for 
the addition of J. D. P. and the validity of the creation of the 
overpayment of VA compensation benefits in amount of $4,499.  
Specifically, the Veteran asserts that she notified VA of her 
divorce to S. L. H. and her marriage to J. D. P. in December 
2005.  In the July 2008 and December 2008 notice of 
disagreements, the Veteran asserts that she went to the VA 
Hospital in Oklahoma City and disclosed the divorce and marriage 
information with a copy of the divorce decree and marriage 
certificate to a clerk who was supposed to have made changes in 
the records.  The Veteran asked the woman who took the 
information if that was all the VA needed and she was assured 
that there was nothing else she had to do.

In order to ensure that all due process requirements are fully 
satisfied, the Board is of the opinion that a remand is needed to 
determine whether the VA Hospital in Oklahoma City received 
information of the Veteran's divorce and marriage between 
December 2005 and July 2008.  

Accordingly, the case is REMANDED for the following action:

1.	Attempt to obtain and associate with the 
claims file any information of the 
Veteran's divorce from S. L. H. and 
marriage to J. D. P. received by the VA to 
include copies of the divorce decree, 
marriage certificate, a notation in the 
Veteran's VA treatment record or a VA form 
indicating dependent status between 
December 2005 and July 2008.  In 
requesting these records, the agency of 
original jurisdiction should contact all 
appropriate agencies/facilities, including 
the VA Hospital in Oklahoma City, 
Oklahoma.  Any efforts to obtain these 
records should be documented in the claims 
file, including any response, negative or 
positive.  Requests must continue until 
the agency of jurisdiction determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.	After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


